 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ARMANDO ACEVES-MENDOZA,
                                                    NO: 1:18-CV-3170-TOR
 8                              Plaintiff,
                                                    ORDER OF VOLUNTARY
 9          v.                                      DISMISSAL WITHOUT PREJUDICE

10    ROBERT M. COWAN, in his official
      capacity as Director of the National
11    Benefits Center; LEE FRANCIS
      CISSNA, in his official capacity as
12    Director of the U.S. Citizenship and
      Immigration Services; KIRSTJEN
13    NIELSEN, in her official capacity as
      Secretary of the U.S. Department of
14    Homeland Security; and UNITED
      STATES OF AMERICA,
15
                                Defendants.
16

17         BEFORE THE COURT is Plaintiff’s Notice of Dismissal (ECF No. 5).

18   Because Defendants have neither filed an answer nor moved for summary

19   judgment, Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R.

20   Civ. P. 41(a)(1)(A)(i).



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         All claims and causes of action in this matter are DISMISSED without

 3   prejudice and without costs or fees to any party.

 4         The District Court Executive is directed to enter this Order and Judgment of

 5   Dismissal, furnish copies to counsel, and CLOSE the file.

 6         DATED February 27, 2019.

 7

 8                                   THOMAS O. RICE
                              Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
